Citation Nr: 1235095	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-35 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In December 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a new VA examination and to provide VCAA notice.  The action specified in the December 2009 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss pre-existed service and was noted upon entry into service.

2.  The Veteran's bilateral hearing loss underwent an increase in severity in service.

3.  There is clear and unmistakable evidence, either obvious or manifest, rebutting the presumption of aggravation.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).  Only such disorders as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  A veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury preexisted the military service.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995). 

A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in the disorder during such military service, unless there is a specific finding that the increase in the disorder is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disorder underwent an increase in severity during the military service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the disorder.  Aggravation may not be conceded where the disorder underwent no increase in severity during the military service on the basis of all the evidence in the record pertaining to the manifestations of the disorder prior to, during, and subsequent to the military service.  38 C.F.R. § 3.306(b). 

If a preexisting disorder is "noted" on entering the military service, in accordance with 38 U.S.C.A. § 1153, the veteran has the burden of showing an increase in the disorder during the military service.  If the veteran meets that burden and shows that an increase in the disorder occurred, then the burden shifts to the government to show that any increase was due to the natural progress of the disease.  Compare 70 Fed. Reg. 23,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b) ) with Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A § 1111 to the extent that it states that the presumption of soundness may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).

Importantly, the clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2011).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  He describes significant noise exposure in service from firearms and from high pitched communications equipment.  His military occupational specialty (MOS) is listed on his Form DD-214 as communication and computer systems chief enlisted manager.  

Since the Veteran's December 1974 enlistment examination shows hearing loss, the Veteran's disability is "noted" upon entry into service and the issue is whether this pre-existing hearing loss was aggravated beyond the natural progression of the disability by his active military service.  38 C.F.R. § 3.310.

The Veteran's hearing was tested at his enlistment in December 1974.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, and 4,000 Hertz were 35, 5, 5, and 5 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, and 4,000 Hertz were 25, 45, 5, and 5 decibels, respectively.

Periodic audiological testing shows gradually increasing hearing loss.  At a periodic physical in January 1995, pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 40, 5, 5, and 0 decibels, respectively. Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 40, 70, 20, 10, and 10 decibels, respectively.

A January 2000 ENT consultation note diagnoses the Veteran with mid-frequency sensorineural hearing loss, left greater than right and suggests that the Veteran is a potential candidate for a hearing aide.

A March 2000 ENT consultation note diagnoses the Veteran with mild to moderate mid-frequency sensorineural hearing loss in the right ear and moderate to severe mixed mid-frequency hearing sensorineural hearing loss in the left ear.  There was no evidence of retrocochlear pathology.  The military doctor examining the Veteran concluded that the Veteran's hearing loss was likely genetic in nature, but offered no explanation for this conclusion, providing limited evidence against this claim.  

An audiogram performed in March 2000 showed pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 45, 5, 0, and 5 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 50, 65, 15, 10, and 5 decibels, respectively.

No audiological examination was performed at the Veteran's separation from service in April 2005.  However, approximately six months after separation from service, in October 2005, the Veteran was afforded a VA examination.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 10, 40, 10, 5, and 5 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 40, 70, 20, 20, and 10 decibels, respectively.  Speech recognition scores were 96 percent in the right ear and 96 percent in the left ear.  Thus, the Veteran meets the criteria for a current hearing loss disability in both ears.  38 C.F.R. § 3.385 (2011).  

The VA examiner stated that audiological test results in October 2005 were not significantly different from those in December 1974 and that the Veteran's hearing loss is less likely than not related to military noise exposure.  However, the Board notes that the Veteran's hearing at 500 Hz worsened from 25 to 40 decibels in the left ear and his hearing at 1000 Hz worsened from 5 decibels to 40 decibels in the right ear and from 45 decibels to 70 decibels in the left ear between December 1974 and October 2005.  It is unclear why these changes are not considered "significant" differences.  While it is possible that the examiner meant that these changes were consistent with the natural progression of the Veteran's pre-existing hearing loss disability over the thirty year period of the Veteran's military service, he does not specifically say so.  

The Veteran has submitted medical records from the 48th Medical Group which show that in May 2007, he sought treatment for his hearing loss disability.  He was assessed with left mixed conductive and sensorineural hearing loss and right sensorineural hearing loss.  The treating physician noted that there was a "significant change in audiogram from entry examination", but did not opine whether the Veteran's military service had worsened his disability beyond its natural progression.  

In November 2011, the Veteran was afforded a VA ENT examination.  The Veteran reported that during his thirty years of military service, he worked in the fields of electronics and communications, which exposed him to loud noise from oscillographs and other electronic devices.  He also stated that he worked part of the time in close proximity to a landing strip.  He noticed a gradual development of subjective difficulty hearing.

Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 30, 35, 25, 20, and 20 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 45, 65, 25, 30, and 30 decibels, respectively.  Based on the results of this test, the Veteran has a hearing loss disability in the left ear, but not the right one; however, results of the Maryland CNC Test were not reported.  The examiner opined that the Veteran's noise exposure in service was slight and that no hearing disorder developed on the right.  He further opined that the Veteran's left ear hearing loss is due to a middle ear disorder and not to acoustic trauma.  He failed to address the issue of aggravation, but clearly this opinion provides some limited evidence against this claim.

In April 2012, VA obtained an opinion on this issue.  The VA examiner opined that it was less likely than not that the Veteran's hearing loss condition was aggravated beyond the natural course of the disability by his active military service.  The examiner stated that "the low to mid-frequency configuration and mixed component of hearing loss is not suggestive of acoustic trauma but rather a middle ear condition."  He further stated, "audiometric thresholds remain essentially consistent showing no significant variability with ongoing comparison of testing and specifically with enlistment and the VA examination completed in 2005 (time frame of retirement)."  This opinion provides more highly probative evidence against this claim.  

Based on all of the above evidence, the Board finds that the Veteran's hearing loss disability did increase slightly between the time of enlistment in December 1974 when his disability was noted and his retirement in 2005.  Accordingly, at issue is whether there is clear and unmistakable evidence of record that the Veteran's pre-existing disability was not aggravated beyond the natural progression of the disability by his active military service.  The Board finds that there is.  

As an initial matter, the Board notes that the Veteran's MOS is estimated by the Department of Defense to have a low probability of hazardous noise exposure.  Therefore, the Veteran's claims that the communications equipment he worked with was so loud that it caused hearing loss do not appear to the Board to be credible or consistent with the nature of his MOS.  

Other than this alleged occupational exposure, it does not appear that the Veteran has described any significant noise exposure.  He reports exposure to firearms with hearing protection on a yearly basis for his annual requalification, but never claims to be habitually exposed to gunfire either because of the duties of his MOS or because he enjoyed shooting recreationally.  He also claims to have worked for a time "near" a landing strip, presumably implying that he was exposed to loud noise from aircraft that were landing and taking of off, although this is never made explicit from the available record.  Unfortunately, the exact extent of any noise exposure from aircraft is impossible to determine based on the limited facts available, although given that the Veteran served in the United States Air Force and was stationed on various Air Force bases here and abroad, the Board will assume that the Veteran had at least some exposure to aircraft landing and taking off.  However, the same could be said for most who serve in this branch of the military.  In conclusion, there is little credible evidence to support the Veteran's claims that he was routinely exposed to very loud noise in service.   

Additionally, the October 2005, the November 2011, and the April 2012 VA examiner are unanimous in their opinion that the Veteran's current bilateral hearing loss disability is unrelated to service.  They opine that the Veteran's right ear hearing loss did not substantially change between enlistment and the October 2005 VA examination and further conclude that the Veteran's left ear hearing loss is inconsistent with hearing loss due to noise exposure and instead is likely due to a middle ear condition.  While the October 2005 and November 2011 examiners may not fully explain their rationales or fully address the question of aggravation, the Board finds that the fact that all three VA medical examiners who have considered the issue have concluded that the Veteran's hearing loss is unrelated to service to provide highly probative evidence against the Veteran's a claim.  Furthermore, during the Veteran's military service, his hearing loss was attributed to genetic condition.  The Board can find no competent medical opinion that attributes the Veteran's current hearing loss to his military service, including acoustic trauma in service.  

The Veteran has offered his own opinion regarding the etiology of his bilateral hearing loss; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's pre-existing hearing loss disability was permanently aggravated due to noise exposure in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

Based on all the above, the Board finds that any increase the Veteran's hearing loss in service was clearly and unmistakably due to the natural progression of his pre-existing disability and not to his active military service.  Accordingly, entitlement to service connection for bilateral hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by letters sent to the Veteran in July 2005 and January 2010.  These letters informed the Veteran of what evidence is required to substantiate his claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Although the January 2010 notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in May 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The veteran submitted private medical records from the 48th Medical Group and Mountain Home Air Force Base.  

The appellant was afforded a VA medical examination in October 2005, November 2011, and April 2012.  The November 2011 examination and April 2012 medical opinion are adequate and probative for VA purposes because the examiners relied on sufficient facts and data, provided a rationale for the opinions rendered, and there is no reason to believe that the examiners did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


